department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-507286-99 uilc memorandum for district_counsel ohio district cc ner ohi cin from alan c levine chief branch1 general litigation subject this is in response to your memorandum of date in which you requested that we post-review the advice you issued to the district_director for the ohio district concerning the above legend taxpayer x surety y amount z issue s whether the obligation levied upon by the internal_revenue_service service constituted a fixed and determinable property right whether attorney’s fees as well as fees paid for accounting services and expert witnesses incurred in connection with legal services are entitled to priority over the federal_tax_lien pursuant to sec_6323 conclusion we have given thorough consideration to the advisory opinion you provided to the special procedures function and agree with the position you have taken with respect to the first issue namely that the failure to honor the service’s levy was not justified with respect to the second issue ie whether the claim for attorney’s fees as well as for accounting services and expert witness fees paid in connection with the legal services are entitled to priority over the federal_tax_lien we believe that only the attorney’s fees qualify for superpriority status under sec_6323 gl-507286-99 facts x was assessed employment_tax liabilities notice_of_federal_tax_lien was filed on either or as of date the outstanding balance on these liabilities amounted to dollar_figure x contracted with a general contractor to perform electrical subcontracting services for several public or quasi-public construction projects more specifically x separately contracted with on approximately date date and date to provide materials and labor on three construction sites as alleged by affidavits subsequently filed by x under ohio’s mechanic’s lien law ohio rev code sec_1311 et seq and in the complaint thereafter filed in state court x physically completed work on the three projects on date date and approximately date respectively x then claimed it was due approximately on the three contracts y was the surety for on the construction projects x filed separate law suits against y on these cases were settled by a single agreement on approximately date the terms of the settlement called for payment to x by y of of this amount some went to x’s lawyers for attorney’s fees arising from the litigation the remaining dollar_figure was distributed by or on behalf of x to several third-party creditors including dollar_figure paid to an accounting firm for services allegedly rendered in association with the litigation and dollar_figure paid for expert witness fees in the litigation dollar_figure was paid to two creditors for goods or services not directly related to the litigation on date the service issued a notice_of_levy to y for x’s tax_liabilities the levy was not honored we assume you have determined that the surety does not have priority or that laborers and materialmen have not argued that the taxpayer has no property rights in the proceeds by the failure to complete or failure to pay mechanic's liens you have not advised what the surety is claiming so we have to assume you are of the view that their position is not well taken law and analysis the basic question here is whether at the time of the levy y was in possession of property belonging to x pursuant to sec_6321 the federal_tax_lien attaches to gl-507286-99 all property and rights to property of a delinquent taxpayer the question of whether a state law right constitutes property or rights to property under sec_6321 is a matter of federal_law 472_us_713 when congress broadly uses the term property as it does in sec_6321 and sec_6331 it aims to reach every species of right or interest protected by law and having an exchangeable value drye v united_states 120_sct_474 according to the supreme court the code’s prescriptions are most sensibly read to look to state law for delineation of the taxpayer’s rights or interests in the property the government seeks to reach but to leave to federal_law the determination of whether those rights or interests constitute ’property’ or ’rights to property’ under sec_6321 id pincite sec_301_6331-1 provides in part as follows except as provided in sec_301_6331-2 with regard to a levy on salary or wages a levy extends only to property possessed and obligations which exist at the time of the levy obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date the word determinable has been held to mean that the amount of liability is capable of being determined at some later time reiling v united_states u s t c n d ind in united_states v antonio u s t c big_number d hawaii the court in reviewing sec_301_6331-1 stated in footnote two that it is the liability that must be fixed and determinable not the amount of the liability in antonio the defendant had done welding and sandblasting work for the taxpayer but there existed a dispute as to how much was owed to the taxpayer at the time of the levies the court held that the defendant was entitled to set off against the amount owed the taxpayer for payments already made on the debt for equipment purchased to complete work that was not completed by the taxpayer on a joint project and for other expenses he incurred in connection with the project in 51_f3d_883 9th cir the service served a notice_of_levy upon a bankruptcy trustee against whom the taxpayer had filed a claim for administrative expenses the court there citing the above treasury regulation held that a determinable tax obligation for tax levy purposes requires only that the sum be capable of precise measurement in the future unlike the requirement that the extent of the obligation be determined according to the ninth circuit although the sum to be paid to the taxpayer on his claim against the trustee was uncertain at the time the notice_of_levy was served this uncertainty does not defeat the fact that the estate’s obligation was ‘determinable’ unlike a requirement that the extent of an obligation be ‘determined’ the term ‘determinable’ requires only that the sum be capable of precise measurement in the future see also united_states v murray 640_fsupp_889 e d tenn gl-507286-99 however the government has not always been successful in its attempt to argue that its notice_of_levy attached to a fixed and determinable right of the taxpayer case law exists for that proposition for example in 69_f3d_394 9th cir the government argued that the rights in question were fixed and determinable because the taxpayer’s obligor had an obligation to attempt to sell some as yet undetermined amount of property for an as yet undetermined price to as yet undetermined buyers there in ruling against the government the court_of_appeals stated that it did not see how the words ‘fixed and determinable’ could be given so unfixed and undetermined a meaning other courts have reached similar conclusions in in re 149_br_450 bankr s d tex the court determined that the service’s levy would not reach amounts to be received in the future for sales of property that have not yet occurred in morey v united_states f_supp w d okla the court held that for purposes of enforcing a levy one must be able to fix and determine the value of the taxpayer’s property interest on the date of levy in order for there to be property subject_to levy in the hands of the obligor id pincite although the issue is not completely free from doubt we believe that the obligation of y to x appears to have been fixed and determinable at the time of the service’s levy notwithstanding that the settlement of x’s lawsuit did not take place until some four years after the notice_of_levy was served upon y in in essence when x physically completed the three work projects in the fall of we assume that it was entitled pursuant to its contract with i to payment what the service's levy attached to was x's contract right to payment ie an account receivable as stated in antonio supra when the court in footnote two was interpreting sec_301_6331-1 as long as the events which gave rise to the obligation have occurred and the amount of the obligation is capable of being determined in the future the obligation is fixed and determinable in the instant situation x’s work had been completed prior to the service of the notice_of_levy although the amount of the liability was not determined until years later when the lawsuit against y was settled see 115_f2d_983 2d cir where the court stated that an indebtedness of a third party to a taxpayer is subject_to levy but not an indebtedness that is contingent upon the performance of future services although not entirely applicable to the situation confronting us here we nevertheless also call your attention to revrul_55_210 c b that ruling holds that where a taxpayer has an unqualified fixed_right under a_trust or a contract or through a chose_in_action to receive periodic_payments or distributions of property a federal_tax_lien attaches to the taxpayer's entire right and a notice_of_levy based on such a lien is effective to reach in addition to payments or deductions then due any subsequent payments or distributions that will become due thereunder the ruling also states that a notice_of_levy does not attach to a taxpayer's right to money that is contingent upon the performance of future services see also tnt gl-507286-99 which discusses tam and revrul_80_230 1980_2_cb_169 when liability becomes fixed and determinable for income_tax purposes the second question presented by your memorandum is whether in addition to the dollar_figure fee that x’s attorneys claim is entitled to priority over the federal_tax_lien priority over the tax_lien should also be awarded to the claim for accounting services and expert witness fees in the amounts of dollar_figure and dollar_figure respectively the only basis for awarding priority to these two items would be if they could qualify for superpriority status pursuant to sec_6323 sec_6323 provides a superpriority to certain attorneys' liens a superpriority means that the claimant primes the federal_tax_lien even when the federal_tax_lien was filed first a superpriority is an exception to the rule that first in time is first in right specifically subsection b provides a superpriority over the federal_tax_lien as follows with respect to a judgment or other amount in settlement of a claim or of a cause of action as against an attorney who under local law holds a lien upon or a contract enforceable against such judgment or amount to the extent of his reasonable_compensation for obtaining such judgment or procuring such settlement except that this paragraph shall not apply to any judgment or amount in settlement of a claim or a cause of action against the united_states to the extent that the united_states offsets such judgment or amount against any liability of the taxpayer to the united_states after a levy an attorney who holds a valid lien under local law may file an administrative request under sec_6343 with the service for his reasonable_compensation in creating a fund of money through judgment or settlement the attorney qualifies as a wrongful_levy claimant because he has a senior lien as provided for in sec_6323 on the judgment or settlement fund of money the words of the statute sec_6323 are clear they specifically refer to the attorney’s reasonable_compensation for obtaining the judgment or procuring the settlement there is no reference in sec_6323 to a superpriority for expert witness fees or costs for accounting services were this a case where y were a prevailing_party who requested an award for expert witness fees and costs for accounting services pursuant to sec_7430 c b i and ii a court might be inclined to grant its request but such is not the situation here in summary based upon the foregoing discussion we are of the opinion that the levy in question captured the settlement proceeds except to the extent gl-507286-99 of the dollar_figure paid to x‘s attorneys for bringing about the settlement that amount is entitled to superpriority status over the federal_tax_lien pursuant to sec_6323 as previously stated the lawsuit settlement proceeds have already been distributed to x's attorneys as well as to several third party creditors we trust the above will be helpful if you have any questions please do not hesitate to contact us pincite-3610 cc assistant regional_counsel gl ner
